                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        LILYA CHIRINKINA,
                                   7                                                    Case No. 18-cv-05980-JCS (PR)
                                                      Petitioner,
                                   8                                                    ORDER TO SHOW CAUSE AND
                                                v.                                      ORDER DENYING MOTION TO
                                   9                                                    APPOINT COUNSEL, GRANTING
                                        DAVID W. JENNINGS, et al.,                      MOTION TO PROCEED INFORMA
                                  10                                                    PAUPERIS
                                                      Respondents.
                                  11                                                    Dkt. Nos. 2 and 3
                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Petitioner seeks federal habeas relief from her detention by Immigration and
                                  15   Customs Enforcement (ICE). The petition states cognizable claims. Respondents shall file
                                  16   a response to the petition on or before January 22, 2019, unless an extension is granted.
                                  17                                         BACKGROUND
                                  18          Petitioner, a native and citizen of Uzbekistan, has been held by ICE since October
                                  19   2017 pending removal. She has consented to magistrate judge jurisdiction. (Dkt. No. 5.)
                                  20                                   STANDARD OF REVIEW
                                  21          The Court may entertain a petition for writ of habeas corpus from a person claiming
                                  22   to be “in custody in violation of the Constitution or laws or treaties of the United States.”
                                  23   28 U.S.C. § 2241(c)(3). A district court considering an application for a writ of habeas
                                  24   corpus shall “award the writ or issue an order directing the respondent to show cause why
                                  25   the writ should not be granted, unless it appears from the application that the applicant or
                                  26   person detained is not entitled thereto.” 28 U.S.C. § 2243.
                                  27          Under section 2241, alien detainees can properly challenge “the extent of the
                                  28   Attorney General’s authority” to detain a removable alien under the general detention
                                   1   statutes. Zadvydas v. Davis, 533 U.S. 678, 687-89 (2001); see also Denmore v. Kim, 538
                                   2   U.S. 510, 516-17 (2003).
                                   3                                           DISCUSSION
                                   4           Petitioner alleges that her indefinite detention violates her constitutional and
                                   5   statutory rights, including her right to a bond hearing. When liberally construed, the
                                   6   petition states cognizable claims.
                                   7                              MOTION TO APPOINT COUNSEL
                                   8           Petitioner’s motion to appoint counsel is DENIED. (Dkt. No. 2.) The case does not
                                   9   present factually or legally complex issues nor are there other reasons justifying the
                                  10   appointment of counsel. 18 U.S.C. § 3006A.
                                  11                                          CONCLUSION
                                  12           1. The Clerk shall serve a copy of this order, the petition and all attachments
Northern District of California
 United States District Court




                                  13   thereto, on respondents. The Clerk shall also serve a copy of this order on petitioner.
                                  14           2. On or before January 22, 2019, respondents shall file with the Court and serve
                                  15   on petitioner an answer showing cause why a writ of habeas corpus should not be granted
                                  16   based on petitioner’s cognizable claims.
                                  17           3. If petitioner wishes to respond to the answer, she shall do so by filing a traverse
                                  18   with the Court and serving it on respondents within thirty (30) days of the date the answer
                                  19   is filed.
                                  20           4. In lieu of an answer, respondents may file, on or before January 22, 2019, a
                                  21   motion to dismiss on procedural grounds. If respondents file such a motion, petitioner
                                  22   shall file with the Court and serve on respondents an opposition or statement of non-
                                  23   opposition within thirty (30) days of the date the motion is filed, and respondents shall file
                                  24   with the Court and serve on petitioner a reply within fifteen (15) days of the date any
                                  25   opposition is filed.
                                  26           5. Petitioner is reminded that all communications with the Court must be served on
                                  27   respondent by mailing a true copy of the document to respondents.
                                  28           6. It is petitioner’s responsibility to prosecute this case. Petitioner must keep the
                                                                                       2
                                   1   Court and respondents informed of any change of address and must comply with the
                                   2   Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this
                                   3   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   4          7. Upon a showing of good cause, requests for a reasonable extension of time will
                                   5   be granted provided they are filed on or before the deadline they seek to extend.
                                   6          8. Petitioner’s motion for the appointment of counsel is DENIED. (Dkt. No. 2.)
                                   7          9. Petitioner’s motion to proceed in forma pauperis is GRANTED. (Dkt. No. 3.)
                                   8        10. The Clerk shall terminate Dkt. Nos. 2 and 3.
                                   9          IT IS SO ORDERED.
                                  10   Dated: November 14, 2018
                                                                                         _________________________
                                  11
                                                                                         JOSEPH C. SPERO
                                  12                                                     Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        LILYA CHIRINKINA,
                                   7                                                         Case No. 18-cv-05980-JCS
                                                       Plaintiff,
                                   8
                                                v.                                           CERTIFICATE OF SERVICE
                                   9
                                        DAVID W. JENNINGS, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12           I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
Northern District of California
 United States District Court




                                       District Court, Northern District of California.
                                  13

                                  14          That on November 14, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15   depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Lilya Chirinkina ID: A Number: 75729501
                                       Mesa Verde Detention Facility
                                  18   425 Golden State Avenue
                                       Bakersfield, CA 93301
                                  19

                                  20

                                  21   Dated: November 14, 2018

                                  22
                                                                                        Susan Y. Soong
                                  23                                                    Clerk, United States District Court
                                  24
                                                                                        By:________________________
                                  25
                                                                                        Karen Hom, Deputy Clerk to the
                                  26                                                    Honorable JOSEPH C. SPERO

                                  27

                                  28
                                                                                         4
